Case 1:08-cv-00827-LMB-JFA Document 1184 Filed 03/22/19 Page 1 of 1 PageID# 29849



                       IN THE UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division

    SUHAIL NAJIM ABDULLAH AL SHIMARI, )
      et al.,                         )
                                      )
           Plaintiffs,                )
                                      )
       V.                                               )
                                                        )
    CACI PREMIER TECHNOLOGY, INC.,                      )        1:08-cv-827 (LMB/JFA)
                                                        )
             Defendant/Third-Party Plaintiff,           )
                                                        )
       v.                                               )
                                                        )
    UNITED STATES OF AMERICA,                           )
                                                        )
             Third-Party Defendant.                     )

                                                   ORDER

            For the reasons stated in the accompanying Memorandum Opinion, the United States of

   America's Motion to Dismiss [Dkt. No. 696] is GRANTED as to Count 4 and DENIED in all

   other respects, its Motion for Summary Judgment [Dkt. No. 1129] is GRANTED, and

   defendant/third-party plaintiff CACI Premier Technology, Inc.'s Motion to Dismiss for Lack of

   Jurisdiction [Dkt. No. 1149] is DENIED, and it is hereby

            ORDERED that defendant/third-party plaintiff CACI Premier Technology's Third-Party

   Complaint [Dkt. No. 665] be and is DISMISSED as to the United States of America.

            The Clerk is directed to forward copies of this Order to counsel of record.
                                uo..
            Entered this   X2    day of March, 2019.

   Alexandria, Virginia




                                                               Leonie M. Brinkema
                                                               United States District Judge
